Case 1:19-cv-09038-GBD-SDA Document 59 Filed 07/29/20 Page 1 of 1




                                                                                                        7/29/2020




                      ENDORSEMENT: Plaintiff's request for a conference is DENIED. No later than August 14, 2020 shall meet
                      and confer with respect to the timing of on-site, expert inspections and any other discovery issues either side
                      wishes to raise. If a satisfactory resolution of such issues is not reached, then either side may file a formal
                      motion to compel supported by a memorandum of law, and providing the Court with each particular
                      discovery request in dispute. The parties are reminded of their obligations under Local Civil Rule 26.4:
                      "Counsel are expected to cooperate with each other, consistent with the interests of their clients, in all phases
                      of the discovery process and to be courteous in their dealings with each other, including in matters relating to
                      scheduling and timing of various discovery procedures." SO ORDERED.
                      Dated: 7/29/2020
